United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                July 24, 2006
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                        _____________________                     Clerk
                             No. 05-31045
                           Summary Calendar
                         ____________________



                            TANDRA OUBRE,

                                       Plaintiff-Appellant,

                                  v.

           LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY,

                                       Defendant-Appellee.

                          __________________

    On Appeal from the United States District Court for the Middle
                         District of Louisiana
                           __________________


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Tandra Oubre appeals the district

court’s ruling granting summary judgment to Defendant-Appellee

Louisiana Department of Environmental Quality on her Title VII

employment discrimination claims. Despite multiple claims

asserted by Appellants and multiple theories supporting
*
 Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                  1
Appellee’s motion for summary judgment, the district court’s

ruling was predicated only on “the written reasons to be filed at

a later date.” The record, however, does not reveal the

subsequent entry of any written reasons supporting the ruling.

“When we have no notion of the basis for a district court’s

decision, because its reasoning is vague or simply left unsaid,

there is little opportunity for effective review.   In such cases,

we have not hesitated to remand the case for an illumination of

the court’s analysis through some formal or informal statement of

reasons.” McIncrow v. Harris County, 878 F.2d 835 (5th Cir. 1989)

(quoting Myers v. Gulf Oil Corp., 731 F.2d 281, 284 (5th Cir.

1984)). Therefore, we vacate the district court’s judgment and

remand this case to the district court to permit the district

court to give reasons for its decision and to enter final

judgment.

     VACATED and REMANDED.




                                2